DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 08/30/2021 has been entered. Claims 3, 5, 9-12 and 14 have been cancelled. Claims 1-2, 4, 6-8 and 13 are now pending in the application.

Allowable Subject Matter

3.	Claims 1-2, 4, 6-8 and 13 are allowed.
	The following is an examiner's statement of reasons for allowance of the Claim 1: the limitations “wherein when the panel bonding pins and the package bonding pins are misaligned, each of the package bonding pins is configured to shift along the longitudinal direction of the package bonding portion forward to each of the panel bonding pins such that the wide rear end part of each of the package bonding pins partially is overlaid by each of the panel bonding pins and the wide rear end portion of each of the panel bonding pins partially overlays each of the package bonding pins“ in 
The following is an examiner’s statement of reasons for allowance of claims 2, 4 and 6-8: the limitations “wherein when the panel bonding pins and the package bonding pins are misaligned, each of the package bonding pins is configured to shift along the longitudinal direction of the package bonding portion forward to each of the panel bonding pins such that the wide rear end part of each of the package bonding pins is partially overlaid by each of the panel bonding pins and the wide rear end portion of each of the panel bonding pins partially overlays each of the package bonding pins” in combination with other claimed limitations in independent claim 2 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 4 and 6-8 are directly dependent upon claim 2.  
         The following is an examiner's statement of reasons for allowance of the Claim 13: the limitations “wherein in the aligning step, a shifting direction of the package substrate relative to the panel substrate is at least along the longitudinal direction of the package bonding portion“ in combination with other claimed limitations in independent claim 13 are not disclosed or suggested by the prior art of record taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848